Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 - 3, 5, 6, 9, 12, 14 – 16, 19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 20180002010 A1 to Bauer et al (“Bauer”).

Regarding claim 1, Bauer teaches a system for wide-area motion imaging, the system comprising: an unmanned aerial vehicle (UAV 100); a camera array (549; fig. 5), attached to the UAV and operably coupled to a processor (530), to acquire (collect) motion images of an area around the UAV (¶0109); and a remote server, communicatively coupled to the processor (¶0024), to store (in 518 at least) and process the motion images acquired by the camera array (¶¶0046, 0103, 0109).

Regarding claim 2, Bauer’s teaching, wherein the UAV has a center of mass aligned with a center of mass of the camera array along a vertical centerline of the UAV (¶0029).

Regarding claim 3, Bauer’s teaching, wherein the camera array is configured to acquire the motion images over a 360º horizontal field of view (¶0123-0124, 0152).

Regarding claim 5, Bauer’s teaching, wherein the remote server is communicatively coupled to the remote server via a tether connecting the UAV to the ground (¶0110).

Regarding claim 6, Bauer’s teaching, wherein the tether is configured to provide electrical power (via magnetic coupling) to the UAV and/or the imaging system (¶0110 at least).

Regarding claim 9, Bauer’s teaching, wherein the remote server is configured to detect and/or track an object appearing in the motion images (¶¶0097 at least).

Regarding claim 12, Bauer’s teaching, at least one of a Global Positioning System (GPS) receiver or an inertial navigation system (INS) and wherein the remote server is configured to georectify the motion images based on data from the least one of the GPS receiver or the INS (¶¶0024, 0025, 0046, 0053, 0058 at least).

Regarding claim 14, Ortiz teaches a method of wide-area motion imaging with a camera array (549) attached to an unmanned aerial vehicle (UAV 100) and operably coupled to a processor (530; see fig. 5 at least), the method comprising: acquiring motion images of an area around the UAV with the camera array in the imaging system (¶0109 at least); transmitting the motion images from the camera array to a remote server and processing the motion images with the remote server (¶¶0024, 0046, 0103, 0109 at least).

Regarding claim 15, Bauer’s teaching, wherein the camera array is configured to acquire the motion images over a 360º horizontal field of view (¶0123-0124, 0152).

Regarding claim 16, Bauer’s teaching, acquiring Global Positioning System (GPS) data representing an absolute location of the imaging during acquisition of the motion images; acquiring inertial navigation system (INS) data representing a relative location and/or orientation of the imaging system during acquisition of the motion images; and georectifying the motion images based on the GPS data and/or the INS data (¶¶0024, 0025, 0046, 0053, 0058 at least).

Regarding claim 19, Bauer’s teaching, wherein the tether is configured to provide electrical power (via magnetic coupling) to the UAV and/or the imaging system (¶0110 at least).

Regarding claim 21, Bauer’s teaching, wherein the remote server is configured to detect and/or track an object appearing in the motion images (¶¶0097 at least).

Regarding claim 23, Bauer’s teaching, at least one of a Global Positioning System (GPS) receiver or an inertial navigation system (INS) and wherein the remote server is configured to georectify the motion images based on data from the least one of the GPS receiver or the INS (¶¶0024, 0025, 0046, 0053, 0058 at least).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer as applied to claims 1 and 12.

Bauer teaches all of the limitations of the base claims which claim 13 depends upon, but is not explicit on the recitation of the INS being at a geometric center of the camera array.

However, Bauer teaches a system with INS and camera that works equivalent well.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention placing the INS at a geometric center of the camera would be a matter of configuration because Bauer teaches a system with the same components achieving the same end result of providing 360º view of a surveillance wide-area.

Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer as applied to claim 1 above, and further in view of U.S. 20180050800 A1 to Boykin et al. (“Boykin”).

As discussed above, Bauer teaches all of the limitations of base claim 1 and those of claim 11, but is not explicit on compressing the images.

However, Boykin teaches, in an art related field, that it is known to compress images (¶0058).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have compressed the images as taught in Boykin to in order to save system memory space.

Allowable Subject Matter
Claims 4, 7, 8, 17, 18, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the context of wide-area motion imaging systems and methods using UAVs, the prior art of record fail to teach, in combination, wherein a camera array comprises: a first row of cameras, each having a first fixed focal length, to acquire a first portion of the motion images at a first spatial resolution; and a second row of cameras, each having a second fixed focal length different than the first fixed focal length, to acquire a second portion of the motion images at substantially the first spatial resolution; wherein a processor is configured to transduce the motion images into an optical signal and the tether comprises a fiber-optic link configured to convey the optical signal from the processor to the remote server; wherein a remote server is configured to demosaic and color correct the motion images; the camera array comprising a 24.Attorney Docket No. MIT-21816US01 first tier of cameras having first fixed focal lengths and a second tier of cameras having second fixed focal lengths different than the first fixed focal lengths.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663